NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NATHAN BONDS, AKA Slim,                         No.    16-35901

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01745-RAJ-MAT

 v.
                                                MEMORANDUM*
RYAN PHILLIPS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Federal prisoner Nathan Bonds, aka Slim, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations arising out of his detention and arrest by state officials. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Hughes v. Kisela, 862



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 775, 779 (9th Cir. 2016), and we affirm.

      The scope of the appeal is limited to summary judgment on Bonds’s

excessive force claim against Deputy Sheriff Ryan Phillips because Bonds failed to

file an amended notice of appeal regarding the grant of summary judgment as to

Washington State Department of Corrections Specialist Michael Woodruff. See

Fed. R. App. P. 3(a)(1) (“An appeal permitted by law as of right . . . may be taken

only by filing a notice of appeal with the district clerk within the time allowed by

Rule 4.”).

      The district court properly granted summary judgment on Bonds’s excessive

force claim because Bonds failed to raise a genuine dispute of material fact as to

whether Deputy Sheriff Ryan Phillips’s action of handcuffing Bond in the holding

cell was an objectively unreasonable response to an immediate threat to Phillips

and others’ safety. See Graham v. Connor, 490 U.S. 386, 396-97 (1989)

(describing the factors to be considered in light of the totality of the

circumstances).

      We do not consider any claims that Bonds did not raise before the district

court or matters not specifically and distinctly raised and argued in Bonds’s

opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    16-35901